                     Case 19-60208
Fill in this information to identify your case:
                                                   Doc 16           Filed 04/10/19 Entered 04/10/19For
                                                                                                    21:01:17      Desconly:
                                                                                                       amended plans    Main
                                                                      Document     Page 1 of 9     ❑Check if this amended plan is filed prior
 Debtor 1                    Ashely                 A                     Jones                                              to any confirmation hearing.
                             First Name             Middle Name          Last Name
                                                                                                                             ❑Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
 Debtor 2
 (Spouse, if filing)         First Name             Middle Name          Last Name
                                                                                                                             continuance that counted as an initial denial.
                                                                                                                             List the sections which have been changed
 United States Bankruptcy Court for the:                             Eastern District of Texas                               by this amended plan:
 Case number                            19-60208
 (if known)


TXEB Local Form 3015-a
                                                                 CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1: Notices

               1
To Debtor :            This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be
                       appropriate in some cases, but the presence of an option on the form does not indicate that the option is
                       appropriate in your circumstances. When you file this Plan, you must serve a copy of it upon each party listed
                       on the master mailing list (matrix) of creditors as constituted by the Court on the date of service and
                       evidence that service through a Certificate of Service affixed to this document that attaches a copy of the
                       matrix of creditors which you served. The most current matrix in this case is available under the “Reports”
                       tab of the CM-ECF system.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                     You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                     not have an attorney, you may wish to consult one.
                     If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an
                     objection to confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for
                     the plan confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case.
                     The objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in
                     LBR 3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is
                     timely filed.

                     Regardless of whether you are listed in the Debtor’s matrix of creditors or in the Debtor’s schedules, you must timely
                     file a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of
                     Chapter 13 Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee’s next
                     scheduled distribution date after the Effective Date of the Plan. See § 9.1.

                     The Debtor must check one box on each line to state whether or not the plan includes each of the following
                     items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set
                     out later in the Plan.


1.1     A limit on the amount of an allowed secured claim through a final determination of the value of property                        ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑
        constituting collateral for such claim, as set forth in § 3.10 of this Plan, which may result in a partial
        payment or no payment at all to the secured creditor.


1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security interest, as set forth in § 3.9                     ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑
        of this Plan.


1.3     Potential termination and removal of lien based upon alleged unsecured status of claim of lienholder, as                        ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑
        set forth in § 3.11 of this Plan.


1.4     Nonstandard provisions as set forth in Part 8.                                                                                  ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑

        1
            The use of the singular term “Debtor” in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
                 Case 19-60208         Doc 16      Filed 04/10/19 Entered 04/10/19 21:01:17                    Desc Main
Part 2: Plan Payments and Length of Plan             Document     Page 2 of 9

2.1   The applicable commitment period for the Debtor is           40     months.


2.2   Payment Schedule.
                                                              th                            2
      Unless the Court orders otherwise, beginning on the 30 day after the Petition Date or the entry date of any order converting
      this case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable
      commitment period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3
      through 5 of this Plan (the “Plan Term”). The payment schedule shall consist of:

      ✔
      ❑   Constant Payments:       The Debtor will pay      $650.00        per month for        40   months.

      ❑   Variable Payments: The Debtor will pay make variable plan payments throughout the Plan Term. The proposed schedule
      for such variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


2.3   Mode of Payment. Regular payments to the Trustee will be made from future income in the following manner:
      [Check one]

      ✔
      ❑   Debtor will make payments pursuant to a wage withholding order directed to an employer.

      ❑   Debtor will make electronic payments through the Trustee’s authorized online payment system.

      ❑   Debtor will make payments by money order or cashier’s check upon written authority of the Trustee.

      ❑   Debtor will make payments by other direct means only as authorized by motion and separate court order.


2.4   Income tax refunds.
      In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
      required to:
           (1)    supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan
                  Term to the Trustee within 14 days of filing the return; and
           (2)    remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor
                  during the plan term which will be added to the plan base; provided, however, that the Debtor may retain
                  from each such refund up to $2,000.00 in the aggregate on an annual basis if the Debtor is current on
                  the payment obligations to the Trustee under this Plan at the time of the receipt of such tax refund.
      The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during
      the plan term.


2.5   Additional payments.
      [Check one]

      ✔
      ❑   None. If “None” is checked, the rest of § 2.5 need not be completed.


2.6   Plan Base.
      The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is      $26,000.00      which, when combined with any
      income tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds
      received by the Trustee on the Debtor’s behalf during the Plan Term, constitutes the “ Plan Base.”
               Case 19-60208          Doc 16       Filed 04/10/19 Entered 04/10/19 21:01:17                    Desc Main
Part 3: Treatment of Secured Claims                  Document     Page 3 of 9

3.1   Post-Petition Home Mortgage Payments. [Check one]

      ✔
      ❑   No Home Mortgage. If “No Mortgage” is checked, the remainder of § 3.1 and § 3.2 need not be completed.

      ❑   Home Mortgage Maturing Before or During Plan Term. If “Mortgage Maturing” is checked, the claim will be addressed
          in § 3.4. The remainder of § 3.1 and § 3.2 need not be completed.


3.2   Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.2 need not be completed.


3.3   Secured Claims Protected From § 506 Bifurcation. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.3 need not be completed.


3.4   Secured Claims Subject to § 506 Bifurcation.
      [Check one]

      ❑   None. If “None” is checked, the remainder of § 3.4 need not be completed.

      ✔
      ❑    Claims Subject to Bifurcation. The secured portion of each claim listed below (a “506 Claim”) is equivalent to the lesser of:
      (1) the value of the claimant’s interest in the listed collateral or (2) the allowed amount of the claim. Each listed 506 Claim
      constitutes a separate class. Each 506 Claim will be paid by the Trustee with post-confirmation interest accruing from the
      Effective Date of the Plan at the plan rate stated below. If a 506 Claim is established as an oversecured claim, its holder is
      entitled to an additional component of pre-confirmation interest calculated at the contract rate and payable for the period from
      the Petition Date to the earlier of: (1) the Effective Date of the Plan, or (2) the date upon which the aggregate of such interest,
      plus the allowed amount of the 910 Claim, exceeds the value of the collateral. Such holder is responsible for establishing the
      oversecured amount and the applicable contract rate by sufficient evidence that is either satisfactory to the Trustee or otherwise
      by court order.
      Based upon the Debtor’s election to retain certain personal property that serves as collateral for a 506 Claim, adequate
      protection payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee
      beginning in Month 1 of the Plan for the benefit of holders of allowed 506 Claims secured by personal property as authorized by
      § 1326(a)(1)(C) and LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected secured
      creditor to the absolute exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the earliest
      practicable time to holders of allowed 506 Claims secured by personal property as listed below, notwithstanding any failure by
      the Debtor to achieve confirmation of this Chapter 13 plan. The Trustee shall apply adequate protection payments first to
      accrued interest, if applicable, and then to principal. Adequate protection payments to be distributed by the Trustee are subject to
      the availability of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to pay all
      adequate protection payments otherwise due. Such adequate protection payments to each affected secured claimant shall
      continue on a monthly basis until the month in which equal monthly payments are initiated to such claimant under the Plan.
      Unless the Debtor invokes § 3.10 of this Plan to obtain a final valuation determination at the confirmation hearing regarding any
      listed 506 Claim, or an agreement with the holder of any listed 506 Claim regarding the value of its collateral is otherwise
      incorporated into the confirmation order, the value of collateral securing each 506 Claim is not finally determined upon the
      confirmation of this Plan. Upon confirmation of this Plan, however, the Trustee is authorized to initiate monthly payments on an
      interim basis based upon the projected Collateral Value of each 506 Claim as listed below until such time as the allowed amount
      of each such 506 Claim is established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount
      listed in that proof of claim, or the final determination by the Court of any objection thereto, or the subsequent entry of an order
      granting a separate motion for valuation of collateral pursuant to § 506 and Bankruptcy Rule 3012, shall control over any
      projected Collateral Value amount listed below.
      If the automatic stay is terminated as to the property securing a 506 Claim at any time during the Plan Term, the next
      distribution by the Trustee on such 506 Claim shall be escrowed pending any possible reconsideration of the stay termination. If
      the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the
      holder of the 506 Claim and regular distributions on that 506 Claim shall be reinstituted. In the event that the stay termination
      remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution
      to other classes under this Plan and the 506 Claim shall thereafter be addressed solely under applicable state law procedures
      and will no longer be treated by the Plan.
                  Case 19-60208              Doc 16   Filed 04/10/19 Entered 04/10/19 21:01:17                    Desc Main
                                                                                                                    Equal       Projected
                        Claimant
                                                        Document
                                                          Adequate   Page
                                                                      Total 4 of 9
                                                                                Collateral
                                                                                           Plan
                                                                                                                   Monthly         Total
                                                         Protection       Claim                       Interest
                 Collateral Description                                                  Value                     Payment       Payment
                                                          Payment        Amount                         Rate
                                                                                                                  by Trustee    by Trustee

 Toyota Financial Services                                     $249.12    $31,465.00     $16,608.00      5.50 %       $361.78     $18,296.94
 Collateral Description
                                                        Month 1
 2015 Toyota Tacoma                                     through 11

       Insert additional claims as needed.




3.5    Direct Payment of Secured Claims Not in Default. [Check one]

       ✔
       ❑     None. If “None” is checked, the remainder of § 3.5 need not be completed.


3.6    Surrender of Property. [Check one]

       ✔
       ❑     None. If “None” is checked, the remainder of § 3.6 need not be completed.


3.7    Lien Retention.
       The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
       secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing
       payment of any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total
       satisfaction of the indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a
       discharge order in favor of the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded
       by a subsequent order of the Court.


3.8    Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.
       For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this
       Plan, the Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the
       indebtedness or as may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be
       retained by the Debtor under this Plan as they come due in the post-petition period. Such payment shall be tendered to the
       appropriate taxing authorities in accordance with applicable non-bankruptcy law on or before the last date on which such taxes
       may be paid without penalty.


3.9    Lien Avoidance. [Check one]

       ✔
       ❑    None. If “None” is checked, the remainder of § 3.9 need not be completed.


3.10    Rule 3012 Valuation of Collateral. [Check one]

       ✔
       ❑    None. If “None” is checked, the remainder of § 3.10 need not be completed.


3.11    Lien Removal Based Upon Unsecured Status. [Check one]

       ✔
       ❑    None. If “None” is checked, the remainder of § 3.11 need not be completed.


Part 4: Treatment of Administrative Expenses, DSO Claims and Other Priority Claims


4.1    General
               Case 19-60208          Doc 16       Filed 04/10/19        Entered 04/10/19 21:01:17              Desc Main
      All allowed priority claims, other than those particular
                                                       Documentdomestic support
                                                                         Pageobligations
                                                                                5 of 9 treated in § 4.5, will be paid in full without
      post-confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based
      upon the projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is
      established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim,
      or the final determination by the Court of any objection thereto, shall control over any projected priority claim amount listed
      below.


4.2   Trustee’s Fees.
      The Trustee’s fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant
      thereto, shall be promptly collected and paid from all plan payments received by the Trustee.


4.3   Attorney’s Fees.

      The total amount of attorney’s fees requested by the Debtor’s attorney in this case is       $4,000.00 . The amount of
          $665.00      was paid to the Debtor’s attorney prior to the Petition Date. The allowed balance of attorney’s fees will be paid
      by the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§
      3.3 and 3.4 of this Plan.
      The allowed balance of attorney’s fees to be awarded to the Debtor’s attorney in this case shall be determined by:

      ✔ LBR 2016(h)(1); ❑ by submission of a formal fee application.
      ❑
           LBR 2016(h)(1): If the attorney’s fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total
           fee shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor’s attorney regarding
           the rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in
           that rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or
           reduction of the benchmark amount in this case without the necessity of court order. No business case supplement to the
           benchmark fee shall be recognized unless a business case designation is granted on or before initial confirmation of the
           Plan.

           Fee Application: If attorney’s fees are determined by the formal fee application process, such fee application shall be
           filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
           is filed within that period, the determination of the allowed amount of attorney’s fees to the Debtor’s attorney shall revert to
           the benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and
           the Trustee shall adjust any distributions in this class accordingly.


4.4   Priority Claims: Domestic Support Obligations (“DSO"). [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.4 need not be completed.


4.5   Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.5 need not be completed.


4.6    Priority Claims: Taxes and Other Priority Claims Excluding Attorney’s Fees and DSO Claims. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 4.6 need not be completed.


Part 5: Treatment of Nonpriority Unsecured Claims


5.1   Specially Classed Unsecured Claims. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 5.1 need not be completed.
                Case 19-60208          Doc 16         Filed 04/10/19 Entered 04/10/19 21:01:17                  Desc Main
5.2   General Unsecured Claims.                         Document     Page 6 of 9
      Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

      ❑    100% + Interest at            ;

      ❑    100% + Interest at                with no future modifications to treatment under this subsection;

      ✔
      ❑    Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified unsecured claims.


5.3   Liquidation Analysis: Unsecured Claims Under Parts 4 & 5.
      If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured
      claims under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an
      aggregate sum of approximately                 $0.00           . Regardless of the particular payment treatments elected under
      Parts 4 and 5 of this Plan, the aggregate amount of payments which will be paid to the holders of allowed unsecured claims
      under this Plan will be equivalent to or greater than this amount.


Part 6: Executory Contracts and Unexpired Leases


6.1   General Rule – Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED and will
      be treated as specified in § 3.2 of the Plan. All other executory contracts and unexpired leases of the Debtor are
      REJECTED.
      [Check one]

      ✔
      ❑    None. If “None” is checked, the remainder of § 6.1 need not be completed.


Part 7: Vesting of Property of the Estate


7.1   Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the
      absence of a court order to the contrary.


Part 8: Nonstandard Plan Provisions


      ✔
      ❑   None. If “None” is checked, the rest of Part 8 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this Plan is void. Even if
set forth below, any nonstandard provision is void unless the “Included” box is checked in § 1.4 of this Plan.



Part 9: Miscellaneous Provisions


9.1   Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
      nonappealable order.


9.2   Plan Disbursement Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in
      the following order: (1) Trustee’s fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3)
      allowed attorney fees under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under
      §§ 4.4 and 4.5 concurrently; (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and
      (8) general unsecured claims under § 5.2.
9.3            Case
      Litigation      19-60208
                 Proceeds.            Docof16any litigation
                            No settlement         Filed 04/10/19        Entered
                                                            prosecuted by         04/10/19
                                                                          the Debtor during the21:01:17       Desc
                                                                                                Plan Term shall      Main
                                                                                                                 be consummated
      without the consent of the Chapter 13 Trustee Document           Page 7authorized
                                                      and, except as otherwise  of 9      by the Trustee, all funds received by the
      Debtor, or any attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any
      authorized exemption claim of the Debtor, with the remainder of the funds dedicated as an additional component of the plan
      base.


Part 10: Signatures


X             /s/ Michael P Wallace                               Date         04/10/2019
Signature of Attorney for Debtor(s)


X                                                                 Date




X                                                                 Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)



By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than any
nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions other
than those included in Part 8.



Part 11: Certificate of Service to Matrix as Currently Constituted by the Court


I hereby certify that the above and foregoing document was served upon all of the parities as listed on the attached master mailing
(matrix) as constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or
electronic notification on 04/10/2019


                                                                                 X             /s/ Michael P Wallace
                                                                                 Signature of Attorney for Debtor(s)
      (Service list omitted from mail out copies to save expense. Copy of service list available upon request.)
                  Case
Label Matrix for local    19-60208 Doc 16 Ashely
                       noticing             Filed   04/10/19 Entered 04/10/19 21:01:17
                                                 A Jones                                     Desc
                                                                                 Ashley Funding      MainLLC
                                                                                                 Services,
0540-6                                         Document
                                          9857 Fm 347 N           Page 8 of 9    Resurgent Capital Services
Case 19-60208                             Jacksonville, TX 75766-6670            PO Box 10587
Eastern District of Texas                                                        Greenville, SC 29603-0587
Tyler
Wed Apr 10 20:56:23 CDT 2019
Attorney General of Texas                 Carey Ebert                            Carey D. Ebert.
Taxation Division - Bankruptcy Box 12548  Chapter 13 Trustee                     Plaza Tower
Austin, TX 78711-2548                     110 N. College 12th Floor              110 N. College Ave, 12 Floor
                                          Tyler, TX 75702-7242                   Tyler, TX 75702-7226


Internal Revenue Service                      LVNV Funding LLC                        LVNV Funding LLC
Centralized Insolvency Operations             Arrow Financial Services                North Star Capital
PO Box 7346                                   c/o Resurgent Capital Services          c/o Resurgent Capital Services
Philadelphia, PA 19101-7346                   PO Box 10587                            PO Box 10587
                                              Greenville, SC 29603-0587               Greenville, SC 29603-0587

LVNV Funding, LLC                             Mike Wallace, PC                        NPRTO Texas LLC
Resurgent Capital Services                    9399 E State Hwy. 204                   256 W Data Dr
PO Box 10587                                  Jacksonville, TX 75766-8360             Draper, UT 84020-2315
Greenville, SC 29603-0587


Pinnacle Financial Services, LLC              Quantum 3 Group LLC                     Quantum3 Group LLC as agent for
Cellco                                        Po Box 788                              CF Medical LLC
Verizon Wireless                              Kirkland, WA 98083-0788                 PO Box 788
Resurgent Capital Services                                                            Kirkland, WA 98083-0788
Po Box 10587
Greenville, SC 29603-0587
SFC - Central Bankruptcy                      Security Finance                        TEXAS WORKFORCE COMMISSION
PO Box 1893                                   Centralized Bankruptcy                  Regulatory Integrity Division - SAU
Spartanburg, SC 29304-1893                    PO Box 1893                             101 E. 15th Street, Room 556
                                              Spartanburg, SC 29304-1893              Austin, TX 78778-0001


(p)TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       Texas Workforce Commission              Texas Workforce Commission
REVENUE ACCOUNTING DIV - BANKRUPTCY SECTION   101 E. 15th St.                         ATTN: Bankruptcy Information
PO BOX 13528                                  Austin, TX 78778-0001                   101 E. 15th St.
AUSTIN TX 78711-3528                                                                  Austin, TX 78778-0001


(p)TOYOTA MOTOR CREDIT CORPORATION            Toyota Motor Credit Corporation         U.S. Attorney General
PO BOX 8026                                   Po Box 9013                             Department of Justice
CEDAR RAPIDS IA 52408-8026                    Addison, TX 75001-9013                  Main Justice Building
                                                                                      10th & Constitution Ave., NW
                                                                                      Washington, DC 20530-0001

U.S. Attorney’s Office                        US Trustee                              United States Attorney General
110 North College, Suite 700                  Office of the U.S. Trustee              Department of Justice - Main Justice Bui
Tyler, TX 75702-0204                          110 N. College Ave.                     10th & Constitution Ave., NW
                                              Suite 300                               Washington, DC 20530-0001
                                              Tyler, TX 75702-7231

Michael P. Wallace                            Western Shamrock Corporation
9399 E State Hwy. 204                         801 South Abe Street
Jacksonville, TX 75766-8360                   San Angelo, TX 76903-6735
                  Case 19-60208           Doc 16       Filed 04/10/19 Entered 04/10/19 21:01:17                      Desc Main
                                                         Document     Page 9 of 9
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Texas Comptroller of Public Accounts                 Toyota Financial Services
REVENUE ACCOUNTING DIV-BANKRUPTCY SECT.              Attn: Bankruptcy
PO Box 13528                                         PO Box 8026
Austin, TX 78711-3528                                Cedar Rapids, IA 52409-8026




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Ashely A Jones                                    (d)SFC Central Bankruptcy                            (d)US Trustee
9857 Fm 347 N                                        PO Box 1893                                          Office of the U.S. Trustee
Jacksonville, TX 75766-6670                          Spartanburg, SC 29304-1893                           110 N College Ave Ste 300
                                                                                                          Tyler, TX 75702-7231


End of Label Matrix
Mailable recipients    28
Bypassed recipients     3
Total                  31
